0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Schalk Reg. No. 60,527 on 10/25/2021.

The application has been amended as follows: 


AMENDMENTS TO THE CLAIMS
1. (Currently Amended) An information processing apparatus for transmitting video data to a display device, the information processing apparatus comprising:
a screen generating part configured to generate an output setting screen on which a user selects settings of a plurality of items regarding specifications for the video data to be output to the display device; and
a setting registering part configured to register the settings selected by the user on the output setting screen,
wherein the screen generating part generates the output setting screen on which the user selects the settings of a first item and a second item, the first item having a first value and a second 
wherein, when the user selects the first value for the first item, the setting registering part selects and registers the first value for the first item and also registers the third value for the second item even if the fourth value for the second item is currently selected, 
wherein, when the user selects the fourth value for the second item, the setting registering part selects and registers the fourth value for the second item and also registers the second value for the first item even if the first value for the first item is currently selected,
wherein, when the user selects the second value for the first item, the setting registering part does not change the setting for the second item, 
wherein, when user selects the third value for the second item, the setting registering part does not change the setting for the first item,
wherein the first value for the first item is the setting for enabling a first function supported by the display device, the second value for the first item is the setting for disabling the first function, the third value for the second item is the setting for enabling a second function supported by the display device, and the fourth value for the second item is the setting for disabling the second function, and
wherein the first function is a high dynamic range output function and the second function is a deep color output function.

Claims 2 and 3 are cancelled.

7  (Currently Amended)  A video specification setting method executed by a processor for setting specifications for video data to be output to a display device, the video specification setting method comprising:
generating an output setting screen on which a user selects settings of a plurality of items regarding the specifications for the video data to be output to the display device; and
registering the settings selected by the user on the output setting screen,
wherein the output setting screen generating generates the output setting screen on which the user selects the settings of a first item and a second item, the first item having a first value and a second value as selectable settings, the second item having a third value and a fourth value as selectable settings,
wherein, when the user selects the first value for the first item, the setting registering selects and registers the first value for the first item and also registers the third value for the second item even if the fourth value for the second item is currently selected, 

wherein, when the user selects the second value for the first item, the setting registering does not change the setting for the second item, 
wherein, when user selects the third value for the second item, the setting registering does not change the setting for the first item,
wherein the first value for the first item is the setting for enabling a first function supported by the display device, the second value for the first item is the setting for disabling the first function, the third value for the second item is the setting for enabling a second function supported by the display device, and the fourth value for the second item is the setting for disabling the second function, and
wherein the first function is a high dynamic range output function and the second function is a deep color output function.

8. (Currently Amended) A non-transitory computer-readable medium having stored thereon a program for a computer connected with a display device, the program comprising:
by a screen generating part, generating an output setting screen on which a user selects settings of a plurality of items regarding specifications for video data to be output to the display device; and
by a setting registering part, registering the settings selected by the user on the output setting screen,
wherein the output setting screen generating includes generating the output setting screen on which the user selects the settings of a first item and a second item, the first item having a first value and a second value as selectable settings, the second item having a third value and a fourth value as selectable settings,
wherein, when the user selects the first value for the first item, the setting registering selects and registers the first value for the first item and also registers the third value for the second item even if the fourth value for the second item is currently selected, 
wherein, when the user selects the fourth value for the second item, the setting registering selects and registers the fourth value for the second item and also registers the second value for the first item even if the first value for the first item is currently selected,
wherein, when the user selects the second value for the first item, the setting registering does not change the setting for the second item, 

wherein the first value for the first item is the setting for enabling a first function supported by the display device, the second value for the first item is the setting for disabling the first function, the third value for the second item is the setting for enabling a second function supported by the display device, and the fourth value for the second item is the setting for disabling the second function, and
wherein the first function is a high dynamic range output function and the second function is a deep color output function.

Allowable Subject Matter
Claims 1, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments/remarks filed 5/25/2021 with the addition of dependent claims 2 and 3 overcomes the rejection on record. An updated search was conducted that did not result in pertinent prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422